FILED
                             NOT FOR PUBLICATION                            APR 05 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



RAASHAD CARTER,                                   No. 12-16308

               Plaintiff - Appellant,             D.C. No. 2:08-cv-02381-JCW

  v.
                                                  MEMORANDUM *
L. CANNEDY; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                         for the Eastern District of California
                   J. Clifford Wallace, District Judge, Presiding **

                             Submitted March 12, 2013 ***

Before:        PREGERSON, REINHARDT and W. FLETCHER, Circuit Judges.

       California state prisoner Raashad Carter appeals pro se from the district

court’s summary judgment in his 42 U.S.C. § 1983 action alleging violations of his


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The Honorable J. Clifford Wallace, United States Senior Circuit Judge
for the Ninth Circuit, sitting by designation.

       ***
         The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
due process rights. We have jurisdiction under 28 U.S.C. § 1291. We review de

novo, Keenan v. Hall, 83 F.3d 1083, 1088 (9th Cir. 1996), and we affirm.

      The district court properly granted summary judgment because, even though

Carter’s year-long placement in administrative and disciplinary segregation likely

imposed an atypical and significant hardship on him to implicate a protected liberty

interest, Carter failed to raise a genuine dispute of material fact as to whether he

was deprived of due process. See Serrano v. Francis, 345 F.3d 1071, 1077-78 (9th

Cir. 2003) (discussing combination factors used to evaluate whether challenged

condition imposes an “atypical and significant hardship,” and due process

requirements for when inmate faces disciplinary action); Zimmerlee v. Keeney, 831
F.2d 183, 186 (9th Cir. 1987) (setting forth due process requirements for when

confidential information is used in prison disciplinary proceeding).

      The record does not support Carter’s contentions regarding the district

court’s alleged error in pre-judging the case or ignoring Carter’s arguments.

      AFFIRMED.




                                           2                                     12-16308